THIRD DIVISION
                                  DOYLE, P. J.,
                              REESE and BROWN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                     January 21, 2022




In the Court of Appeals of Georgia
 A21A1812. CAMPBELL v. THE STATE.

      REESE, Judge.

      A jury found David Campbell guilty of incest, rape, aggravated child

molestation, child molestation, and reckless conduct.1 On appeal, Campbell argues

that the trial court abused its discretion in denying his request to redact portions of

a video deposition and in excluding impeachment evidence regarding the victim’s

claims about her purported YouTube channel. For the reasons set forth infra, we

affirm.

      Viewed in the light most favorable to the verdict,2 the record shows the

following. In June 2017, Campbell’s then 14-year-old daughter, S. M. C., told Dana



      1
          See OCGA §§ 16-6-22 (a); 16-6-1 (a); 16-6-4 (c); 16-6-4 (a); 16-5-60 (b).
      2
          See Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004).
Wilson — the wife of the pastor at S. M. C.’s church — that Campbell had abused

S. M. C. and forced her to perform sexual acts with him. S. M. C. told Wilson that

Campbell wanted her for three things: “[c]ooking, cleaning, and sex.” S. M. C.

testified at trial that Campbell had forced her to engage in sexual intercourse, oral sex,

and other sexual acts starting from when she was 12 years old. Wilson informed law

enforcement, and S. M. C. made the same disclosure to others, including a forensic

interviewer, a sexual assault nurse examiner, and sheriff’s department investigator

Charles Griffin, all of whom testified at trial.

       After Campbell’s conviction, the trial court denied his motion for new trial, and

this appeal followed.

       The admission of evidence lies within the sound discretion of the trial court,

and we will not disturb the trial court’s decision on appeal absent a clear abuse of

discretion.3 With this guiding principle in mind, we now turn to Campbell’s claims

of error.

       1. Campbell argues that the trial court erred in rejecting his request to redact

the portions of a video deposition regarding whether S. M. C. was malingering and



       3
           See Corley v. State, 308 Ga. 321, 324-325 (3) (840 SE2d 391) (2020).

                                            2
lying during the clinical tests, because the opinion went to the issue of S. M. C.’s

truthfulness and constituted improper bolstering.

      During the State’s investigation of the case, Dr. Destin Stewart, a licensed

psychologist, conducted a psychological investigation of S. M. C. in order to establish

information regarding her mental health and general functioning. Dr. Stewart testified

via a video-recorded sworn deposition at trial about her findings from the evaluation.

Prior to playing the video, Campbell objected to the following exchange because he

contended that it went to the credibility of S. M. C.’s allegations:

      DR. STEWART: [in discussing how a child might endorse several
      symptoms as a “cry for help”] It’s not what we would consider
      malingering, by any means, because if it was malingering meaning lying
      or trying to make themselves appear much worse than they are. Because
      in that case the results would have been invalid and the tests will tell you
      that.
      ...
      THE STATE: Malingering, it now is a clinical term, it basically means
      lying, over-exaggerating something. And you did not see any symptoms
      of malingering in the assessments with [S. M. C.]?
      DR. STEWART: No, I did not.
      THE STATE: Okay.
      ...
      THE STATE: You didn’t see any signs or symptoms of malingering in
      [the Millon Adolescent Clinical Inventory test], did you?

                                           3
      DR. STEWART: No.
      THE STATE: Or any of the particular tests, quite frankly?
      DR. STEWART: No.

The trial court overruled the objection that followed and allowed the jury to consider

this exchange.

      The credibility of a witness is an issue for the trier of fact.4 “Thus, a witness’s

credibility is exclusively a matter for the jury, and in no circumstance may a witness’s

credibility be bolstered by the opinion of another, even an expert, as to whether the

witness is telling the truth.”5 However, “expert opinion testimony that bolsters the

credibility of the indicted allegations of sexual abuse is not inadmissible on the

ground that it indirectly reflects positively on the victim’s credibility.”6

      [T]here is a world of legal difference between expert testimony that “in
      my opinion, the victim’s psychological exam was consistent with sexual
      abuse,” and expert testimony that “in my opinion, the victim was
      sexually abused.” In the first situation, the expert leaves the ultimate
      issue/conclusion for the jury to decide; in the second, the weight of the
      expert is put behind a factual conclusion which invades the province of



      4
          OCGA § 24-6-620.
      5
          DiPietro v. State, 356 Ga. App. 539, 544 (2) (a) (848 SE2d 153) (2020).
      6
          Id.

                                           4
      the jury by providing a direct answer to the ultimate issue: was the
      victim sexually abused?7


Consistent with these principles, we have upheld expert testimony that the victim

showed no signs of coaching,8 no “red flags indicating deception or fabrication during

the forensic interview,”9 and no “particular actions or statements that indicated

deception[.]”10 By contrast, we have rejected as inadmissible expert testimony where

the expert testified that his evaluation “strongly suggest[ed] that [the victim] had been

sexually abused as alleged.”11

      In this case, the expert testified that she saw no signs of malingering during the

psychological assessment. This testimony did not “opine on the ultimate issue” of

whether Campbell had sexually abused S. M. C., but was instead testimony that the

expert saw no signs “indicating deception or fabrication during the . . . interview,


      7
       Ward v. State, 353 Ga. App. 1, 6 (2) (a) (836 SE2d 148) (2019) (citation and
punctuation omitted).
      8
          See id. at 7 (2) (b).
      9
          DiPietro, 356 Ga. App. at 545 (2) (a).
      10
           Anthony v. State, 282 Ga. App. 457, 459 (2) (638 SE2d 877) (2006).
      11
        Pointer v. State, 299 Ga. App. 249, 251 (682 SE2d 362) (2009) (punctuation
omitted).

                                           5
thereby leaving the issue of the victim’s credibility in the exclusive province of the

jury.”12 “The jury was permitted to draw for itself the final conclusion as to whether

[S. M. C.] had, in fact, been sexually abused.”13 Accordingly, the trial court did not

abuse its discretion in admitting this testimony.

      2. Campbell argues that the trial court erred in excluding impeachment

testimony about claims S. M. C. made about her purported YouTube channel.

      During cross-examination, the following exchange occurred:

      DEFENSE COUNSEL: You will go on YouTube a lot; is that right?
      S. M. C.: Yes, sir.
      DEFENSE COUNSEL: And you would post videos [under a YouTube
      username]?
      S. M. C.: Yes, I did.
      DEFENSE COUNSEL: A lot of those?
      S. M. C.: Not really.
      DEFENSE COUNSEL: Do you remember telling Investigator Griffin
      you had thousands of followers online?
      S. M. C.: I do. Well, I did.
      DEFENSE COUNSEL: You don’t still do that?
      S. M. C.: I quit.
      DEFENSE COUNSEL: When did you quit?


      12
           DiPietro, 356 Ga. App. at 545 (2) (a).
      13
           Odom v. State, 243 Ga. App. 227, 229 (1) (b) (531 SE2d 207) (2000).

                                           6
      S. M. C.: Last week.

Investigator Griffin essentially confirmed this testimony, testifying that during his

attempt to have “small talk” with S. M. C., S. M. C. told him that she had “a lot[ ]”

of YouTube followers under her YouTube username and wanted to attend a video-

gaming conference on the West Coast.

      Campbell attempted to introduce testimony from an investigator that S. M. C.

did not own the YouTube account in question. Campbell argued that the he could

impeach S. M. C. on a collateral matter indirectly material to the issue in the case, and

the matter was material because his theory of the defense was that S. M. C. had

fabricated the allegations in order to escape the squalid conditions in the home. The

trial court declined to admit this testimony, ruling that it was inadmissible under

OCGA § 24-6-608 as extrinsic evidence of untruthfulness, and that the evidence was

not relevant under OCGA § 24-4-401.

      OCGA § 24-6-621 provides that “[a] witness may be impeached by disproving

the facts testified to by the witness[,]” “but the use of extrinsic evidence to impeach

a witness by contradiction is not unlimited.”14 “[I]t is within a trial court’s discretion

to determine if a party is improperly attempting to use extrinsic evidence to impeach

      14
           Corley, 308 Ga. at 325 (3).

                                            7
a witness by contradiction under OCGA § 24-6-621 on a matter collateral to the

relevant issues at trial.”15 Similarly, under OCGA § 24-6-608 (b), “[s]pecific instances

of the conduct of a witness, for the purpose of attacking or supporting the witness’s

character for truthfulness, other than a conviction of a crime . . . may not be proved

by extrinsic evidence.”

       In this case, the connection between S. M. C.’s sexual assault allegations and

her testimony regarding her purported YouTube channel is extremely attenuated, and

the trial court thus did not abuse its discretion in excluding Campbell’s extrinsic

evidence on this issue as irrelevant and on a matter collateral to the issues at trial.16

Nor did the trial court abuse its discretion in excluding the testimony under OCGA

§ 24-6-608 (b).17 “Trial court judges retain wide latitude to impose reasonable



       15
            Id.
       16
         See Corley, 308 Ga. at 324-326 (3) (holding that the trial court did not abuse
its discretion in excluding extrinsic evidence regarding a witness’s rent dispute in a
murder trial where the primary issue was justification); Moore v. State, 356 Ga. App.
752, 755 (2) (848 SE2d 910) (2020) (holding that, in an assault case, the trial court
did not abuse its discretion in excluding extrinsic evidence that the victim may have
been having an affair).
       17
        See Daniels v. State, 349 Ga. App. 681, 684 (2) (b) (824 SE2d 754) (2019)
(holding that, in a robbery trial, the trial court did not abuse its discretion in excluding
evidence as to why the victim left her job several months before the robbery).

                                             8
limitations on cross-examination . . . or interrogation [on issues] that [are] only

marginally relevant.”18

      For these reasons, we affirm the denial of Campbell’s motion for new trial.

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      18
           Id. (citation and punctuation omitted).

                                            9